In the

    United States Court of Appeals
                For the Seventh Circuit
                    ____________________
No. 14-2856
IN RE: STEPHANIE A. BROOKS,
                                                    Debtor-Appellee.

APPEAL OF: MICHAEL D. CLARK,
                                     Chapter 13 Trustee-Appellant.
                    ____________________

        Appeal from the United States District Court for the
           Central District of Illinois, Peoria Division.
          No. 1:14-cv-01031 — Michael M. Mihm, Judge.
                    ____________________

    ARGUED JANUARY 21, 2015 — DECIDED APRIL 23, 2015
                    ____________________

   Before BAUER, FLAUM, and WILLIAMS, Circuit Judges.
   FLAUM, Circuit Judge. Chapter 13 of the Bankruptcy Code
permits certain debtors to emerge from bankruptcy by
dedicating their projected disposable income to the
repayment of creditors for a specified period of time. 11
U.S.C. § 1322. Section 1325(b)(2) of the Code allows a
Chapter 13 debtor to exclude from the calculation of her
disposable income—and thereby shield from her creditors—
“child support payments … reasonably necessary to be
expended for such child.” 11 U.S.C. § 1325(b)(2). In this
2                                                 No. 14-2856

appeal, we consider whether this language permits the
categorical exclusion from disposable income of the full
amount of child support payments received by an above-
median debtor.
    The bankruptcy and district courts below concluded that
any award of child support may be excluded from
disposable income except in the rare case in which an award
appears so excessive that its exclusion would entail abuse of
the bankruptcy system. The bankruptcy trustee, by contrast,
contends that a categorical exclusion of child support
payments too often results in a duplicate deduction for the
debtor because many of the expenses that child support
typically covers (e.g., food and housing) are factored into the
standardized living expense deductions permitted under
other subsections of § 1325. Instead, the trustee would limit
any exclusion to specifically documented expenses that are
deemed reasonably necessary for the support of minor
children and that are not otherwise deductible under § 1325.
We agree with the reasoning of the courts below, and we
therefore affirm.
                         I. Background
    The Bankruptcy Code provides for distinct treatment of
an “above-median” debtor, an individual whose monthly
income exceeds the median income for a household of the
same size as the debtor’s in the debtor’s state of residence.
See 11 U.S.C. § 1325(b)(3). Above-median debtors must file
for bankruptcy under Chapter 13 of the Code, as opposed to
the more familiar Chapter 7, the most common form of
bankruptcy in the United States. See 11 U.S.C. § 707(b)(1)–(2).
The practical distinction between proceedings under the two
chapters is that individuals who file for bankruptcy relief
No. 14-2856                                                         3

under Chapter 7 repay creditors by liquidating their
nonexempt assets while those who file under Chapter 13
dedicate a portion of their future income toward the
repayment of creditors, usually for a period of three to five
years. Ransom v. FIA Card Servs., N.A., 562 U.S. 61, 65 & n.1
(2011). This repayment is governed by the terms of a court-
approved Chapter 13 plan.
    Stephanie Brooks, an Illinois single mother with two
minor children, is one such above-median debtor. Brooks’s
monthly income totals $6614.50, including $400.00 in child
support, which she receives from her ex-husband. 1 On
October 4, 2012, Brooks filed for Chapter 13 bankruptcy.
Appellant Michael D. Clark was appointed trustee. Chapter
13 employs a statutory formula to calculate the appropriate
monthly repayment amount for above-median debtors. This
formula yields a debtor’s total monthly disposable income,
all of which must be devoted to reimbursing creditors. See 11
U.S.C. § 1325(b)(1)(B). To compute her disposable income,
Brooks completed Official Form 22C, “Chapter 13 Statement
of Current Monthly Income and Calculation of Commitment
Period and Disposable Income,” available at http://www.usco
urts.gov/uscourts/RulesAndPolicies/rules/BK_Forms_Curre
nt/B_22C.pdf (last visited Apr. 23, 2015).
   Brooks completed Form 22C as follows: In Parts I
through III, she calculated her “Current Monthly Income”
(“CMI”), including both her monthly wages of $6214.50
(Line 2) and her $400.00 monthly child support payments

1 Brooks and her ex-husband mutually agreed on this amount, which an
Illinois divorce court subsequently approved. Brooks’s wages are twice
that of her ex-husband and she believed that $400.00 per month was the
most that he could reasonably afford.
4                                                No. 14-2856

(Line 7). In Part IV of the form, “Calculation of Deductions
from Income,” she claimed applicable standardized
deductions for living expenses for a household of three
people. These adjustments included, among others,
deductions for food, apparel and services, housekeeping
supplies, and personal care (Line 24A); health care (Line
24B); and housing and utilities (Line 25). To determine her
disposable income, see Form 22C, Part V, “Determination of
Disposable Income Under § 1325(b)(2),” Brooks used her
total CMI ($6614.50) as a baseline. From that CMI, she
deducted her $400.00 monthly child support payments in
response to an instruction directing her to “[e]nter the
monthly average of any child support payments, foster care
payments, or disability payments for a dependent child,
reported in Part I, that you received in accordance with
applicable nonbankruptcy law, to the extent reasonably
necessary to be expended for such child.” Line 54 (emphases
added). She further subtracted the “[t]otal of all [standard]
deductions,” Line 56, that she had taken under Part IV. After
factoring in these deductions, Brooks’s monthly disposable
income was reduced to $111.46 (Line 59). From this total,
Brooks deducted another $141.00 for day care as an
“additional expense claim,” Line 60, which left her with
negative disposable income.
    Based on these calculations, Brooks submitted an
amended Chapter 13 plan, in which she proposed to pay the
trustee $100.00 per month for 60 months. This proposal
would have resulted in a 0% distribution to Brooks’s
unsecured creditors as substantially all payments would
have gone to other arrearages, as well as trustee’s and
attorney’s fees. The trustee objected to the proposed plan,
arguing that Brooks had miscalculated her disposable
No. 14-2856                                                  5

income: he protested that Brooks improperly excluded her
$400.00 monthly child support payments from the
computation. According to the trustee, by excluding the full
amount of her child support payments, Brooks essentially
availed herself of a double deduction because most, if not all,
of the expenses that child support typically covers (e.g., food
and housing) are factored into the standardized deductions
permitted elsewhere on Form 22C (e.g., at Lines 24 and 25).
    Following an evidentiary hearing, the bankruptcy court
concluded that Brooks’s monthly child support payments
were fully excludable from the calculation of her disposable
income. It reached this determination largely by looking to
the applicable state law governing child support awards.
Under Illinois law, an appropriate child support award is
that amount deemed “reasonable and necessary for the
support of the child.” 750 Ill. Comp. Stat. 5/505(a). Because
this “reasonable and necessary” standard mirrors the
Bankruptcy Code’s requirement that excludable child
support be “reasonably necessary to be expended for such
child,” 11 U.S.C. § 1325(b)(2), the bankruptcy court
concluded that the child support awarded by the Illinois
divorce court necessarily satisfied the requirements of
§ 1325(b)(2) and could therefore be excluded in its entirety.
The court further noted that although, under its
interpretation of § 1325, a double deduction would be
theoretically possible, Congress’s desire to preserve child
support payments for their intended beneficiaries prevailed
over any risk of duplicate exclusions from income. Finally,
the court concluded that the “reasonably necessary”
qualification would still function as an independent
backstop—a “hedge against the risk of abuse”—to prevent
the excessive reduction of disposable income in cases where
6                                                  No. 14-2856

the custodial parent is “so well off that child support
payments amount to unneeded surplus funds.” In re Brooks,
498 B.R. 856, 863 (Bankr. C.D. Ill. 2013). After making other
unrelated amendments to Brooks’s disposable income
calculation, the bankruptcy court confirmed a Chapter 13
plan requiring Brooks to pay $459.00 per month for 60
months. The District Court for the Central District of Illinois,
Peoria Division, affirmed the bankruptcy court’s order.
                          II. Discussion
    We apply the same standard of review to bankruptcy
court decisions as does a district court, reviewing findings of
fact for clear error and conclusions of law de novo. In re
Midway Airlines, Inc., 383 F.3d 663, 668 (7th Cir. 2004).
    A Chapter 13 debtor’s plan will be approved only if it
provides that all of the debtor’s projected disposable income
during the repayment period will be applied to the
reimbursement of unsecured creditors. 11 U.S.C.
§ 1325(b)(1)(B). Chapter 13 utilizes a multi-part equation,
containing both an income component and an expense
component, to calculate disposable income. On the income
side of the equation, a debtor must first calculate her total
current monthly income, of which child support payments
are considered a part. See 11 U.S.C. § 101(10A)(B) (explaining
that CMI includes any amount paid by third parties “on a
regular basis for the household expenses of the debtor or the
debtor’s dependents”); see also In re Wise, No. 10-32441, 2011
WL 2133843, at *3 (Bankr. S.D. Ill. May 27, 2011). Based on
this total, the debtor may next exclude certain income from
her CMI, pursuant to the specifications set forth in 11 U.S.C.
§ 1325(b)(2), which describes the income component of
disposable income as “current monthly income received by
No. 14-2856                                                            7

the debtor (other than child support payments, foster care
payments, or disability payments for a dependent child
made in accordance with applicable nonbankruptcy law to
the extent reasonably necessary to be expended for such child).” §
1325(b)(2) (emphases added).
   The expense component of the equation then allows for a
deduction of “amounts reasonably necessary to be expended
… for the maintenance or support of the debtor or a
dependent of the debtor,” and for certain charitable
contributions and necessary business expenditures. §
1325(b)(2)(A)–(B). For above-median debtors like Brooks, 11
U.S.C. § 1325(b)(3) calculates “[a]mounts reasonably
necessary to be expended under paragraph (2) … in
accordance with subparagraphs (A) and (B) of section
707(b)(2).” These subparagraphs—commonly referred to as
the “means test”—set forth the standardized living expense
deductions      available     to     above-median        debtors
(corresponding, for instance, to Lines 24 and 25 of Form
22C). 2 11 U.S.C. § 707(b)(2)(A)–(B); see also In re Clemons, No.
08-82968, 2009 WL 1733867, at *4 (Bankr. C.D. Ill. June 16,
2009) (“As an above median debtor, [Clemons’s] allowed
expense deductions would be determined in accordance
with subparagraphs (A) and (B) of Section 707(b)(2),




2 11 U.S.C. § 707(b)(2)(A)(ii)(I) specifies that “[t]he debtor’s monthly
expenses shall be the debtor’s applicable monthly expense amounts
specified under the National Standards and Local Standards.” “The
National and Local Standards referenced in this provision are tables that
the IRS prepares listing standardized expense amounts for basic
necessities.” Ransom, 562 U.S. at 66.
8                                                          No. 14-2856

requiring [her] to complete the expense deduction
calculations provided by the remainder of Form 22C.”). 3
   The income side of the equation explicitly excludes three
categories of support payments from the calculation of
disposable income: (1) child support payments, (2) foster
care payments, and (3) disability payments. In order for
these payments to be excluded, however, two conditions
must be satisfied: (1) payments must be made in accordance
with applicable nonbankruptcy law, and (2) payments are
excludable only to the extent that they are reasonably
necessary to be expended for such child. 4 Here, it is undisputed


3 Chapter 13 bankruptcy is also available to below-median debtors, so
long as they have a regular income, unsecured debts totaling less than
$383,175.00, and secured debts totaling less than $1,149,525.00. 11 U.S.C.
§ 109(e); 78 Fed. Reg. 12,089, 12,090 (Feb. 21, 2013). However, the
disposable income calculation under § 1325(b)(2) for below-median
debtors differs slightly from the calculation for above-median debtors.
See Ransom, 562 U.S. at 71 n.5 (explaining that only above-median
debtors are subject to the standardized “means test” for determining
their reasonably necessary expenses, while below-median debtors must
“prove on a case-by-case basis that each claimed expense is reasonably
necessary”). While there is a strong argument that the question of the
categorical excludability of child support payments from the disposable
income calculation applies equally to above- and below-median debtors
(because the differential treatment of the two classes of debtors occurs
only on the expense side of the equation, not on the income side with
which we deal today), we address here only the above-median debtor
scenario and save the question of the applicability of our holding to
below-median debtors for another day.
4 While the “reasonably necessary” qualification applies to the exclusion
from disposable income of foster care and disability payments in
addition to child support payments, our decision today addresses its
operation only with respect to child support.
No. 14-2856                                                 9

that the $400.00 monthly child support payments are being
made in accordance with Illinois domestic relations law.
Therefore, the sole question before us is whether the courts
below erred in their analysis of the “reasonably necessary”
limitation on the exclusion of child support payments.
    As explained above, the bankruptcy court determined
that, as a general matter, child support payments may be
presumed “reasonably necessary,” and therefore fully
excludable from the calculation of disposable income, except
in the rare case where the payments are so excessive in
relation to essential expenditures that they cannot be
deemed crucial for the support of minor children. The
trustee, by contrast, contends that child support payments
may not be categorically excluded from the disposable
income calculation; rather, the reasonable necessity of those
payments must be scrutinized by the bankruptcy court in
every case. The trustee insists that the standardized
deductions available under § 707(b)(2)(A) and (B) will cover
most expenses toward which child support payments are
typically dedicated; as a result, it would be unfair to permit
Brooks “to assert the higher expense standards associated
with a household size of three while at the same time
excluding the very support income … which was intended
to defray those expenses.” Instead, the trustee would reserve
exclusion for those documented child-related expenditures
that are reasonably necessary but are not otherwise
accounted for under § 707(b)(2)(A) and (B)—the
standardized expense component of the disposable income
test.
  We find the trustee’s proposal both unnecessary and
unworkable. From a textual standpoint, the proposal
10                                                    No. 14-2856

disrupts the formulaic approach adopted by § 1325(b)(2).
The subsection is structured to first allow an above-median
debtor to calculate her income (excluding reasonably
necessary child support), and second, to deduct from that
figure standardized living expenses, as defined in §
707(b)(2)(A) and (B). However, if the amount of any child
support exclusion were dependent on the § 707(b)(2)
calculation, this structure would make little sense: it would
be impossible to complete the first step of the calculation
(the income component) without first jumping ahead to the
second step (the expense component).
    From a practical perspective, the trustee’s proposal
would burden bankruptcy courts by mandating fact-
intensive examinations of all child support expenses.
Specifically, a bankruptcy court would be required to
evaluate each documented, child-related expenditure not
covered under the standardized deduction provisions, and
make an individualized determination as to whether a given
expense was “reasonably necessary.” The result would be an
exceedingly complicated disposable income calculation.
However, Congress amended the Bankruptcy Code in 2005
precisely in order to avoid such complex calculations. Prior
to the enactment of the Bankruptcy Abuse Prevention and
Consumer Protection Act of 2005 (“BAPCPA”), Pub. L. No.
109-8, 119 Stat. 23 (codified at 11 U.S.C. § 101 et seq.), debtors’
reasonable expenditures were calculated on a case-by-case
basis, which “required judges to make significant value
judgments, leading to a wide diversity of rulings on whether
particular expenses were justifiable,” In re Slusher, 359 B.R.
290, 294 (Bankr. D. Nev. 2007), and resulting in “varying and
often inconsistent determinations.” Ransom, 562 U.S. at 65
(citing In re Slusher, 359 B.R. at 294). Following the
No. 14-2856                                                  11

BAPCPA’s adoption of the standardized means test for
above-median debtors, “the determination of disposable
income is now meant to be a simple and straightforward
matter of arithmetic based on sections 707(b)(2)(A) and (B).”
In re Farrar-Johnson, 353 B.R. 224, 232 (Bankr. N.D. Ill. 2006).
By utilizing the IRS National and Local Standards as a proxy
for individualized calculations, the BAPCPA permits debtors
to claim expenses “without any judicial consideration of
whether those expenses are in fact ‘reasonably necessary.’”
Id. The trustee’s proposal would turn this system on its head.
    While the trustee correctly notes that Congress amended
the Bankruptcy Code to “help ensure that debtors who can
pay creditors do pay them,” Ransom, 562 U.S. at 64, Congress
also accepted that the newly adopted standardized means
test might, at times, lead to anomalous results. As the
Supreme Court has noted, “this kind of oddity is the
inevitable result of a standardized formula.” Id. at 78
(rejecting criticism that under the BAPCPA, a debtor with a
single car payment remaining at the time of filing may take
the same standardized “Ownership Costs” deduction as a
debtor with many outstanding car payments, while a debtor
who makes his final payment just prior to filing is denied
any deduction). “In eliminating the pre-BAPCPA case-by-
case adjudication of above-median-income debtors’ expenses,
on the ground that it leant itself to abuse, Congress chose to
tolerate the occasional peculiarity that a brighter-line test
produces.” Id.
    More importantly, to contend that the BAPCPA’s sole
purpose was to maximize repayment to creditors ignores the
fact that the 2005 amendments also display a special
solicitude for children entitled to support payments from a
12                                                         No. 14-2856

noncustodial      parent.    Through      several    significant
amendments to the Code, the BAPCPA evinced a desire to
protect intended recipients of domestic support payments.
For instance, under the Act, unsecured claims for domestic
support obligations moved from seventh to first in the
hierarchy of unsecured priority claims. See Pub. L. No. 109-8
§ 212, 119 Stat. 23, 51 (codified at 11 U.S.C. § 507(a)(1)). The
BAPCPA also disallowed delinquent child support obligors
the right to use bankruptcy to evade their support
obligations. Failure to pay a domestic support obligation is
now cause for dismissal from Chapter 13. See id. § 213(7)(C),
119 Stat. 23, 53 (codified at 11 U.S.C. § 1307(c)(11)). The
trustee’s proffered interpretation of § 1325(b)(2)—which
would essentially treat child support payments as simply
another source of funds available to a custodial parent and,
in turn, vulnerable to claims by unsecured creditors—is in
tension with Congress’s evident concern for the welfare of
child support recipients. 5
    The trustee’s primary objection to a categorical exclusion
of child support payments is that such an exclusion creates a
windfall for the custodial parent. However, these concerns
are vastly overstated. While there may be a theoretical risk
of a double deduction, such duplication is unlikely in

5 Bankruptcy courts have displayed a similar intent to protect child
support payments received by debtors. For instance, in In re Welch, the
United States Bankruptcy Court for the District of Kansas held that
under Kansas law, a custodial parent’s right to collect child support
arrearages does not pass into her bankruptcy estate. See 31 B.R. 537, 540
(Bankr. D. Kan. 1983) (“[C]hild support is not a property interest
belonging to the custodial parent. The interest is not within the reach of
the custodial parent’s creditors outside of bankruptcy and thus, should
not be within their reach in bankruptcy.”).
No. 14-2856                                                  13

practice. There are broad categories of “reasonably
necessary” child care expenditures that fall outside the
categories of standardized deductions available under §
707(b)(2). Such expenditures include, but are not limited to,
the cost of school activities, music lessons, toys, summer
camps, fees for sports teams and equipment, and tutoring. §
707(b)(2) permits no deduction for any of these common
expenses. While the trustee’s proposal would not entirely
foreclose an exclusion of such expenses from disposable
income under § 1325(b)(2), it would demand that
bankruptcy courts undertake a cumbersome verification
process before endorsing any exclusion.
    Furthermore, child support is widely considered
inadequate, see, e.g., Marsha Garrison, The Goals and Limits of
Child Support Policy, in Child Support: The Next Frontier 16, 16
(J. Thomas Oldham & Marygold S. Melli eds., 2000), and it
certainly appears to be so in Brooks’s case. The United States
Department of Agriculture estimates that it costs an average
of $35,000.00 annually (or nearly $3000.00 per month) for a
single parent to raise two young children. See USDA
Calculator Results, Ctr. for Nutrition Pol’y & Promotion, U.S.
Dep’t                         of                        Agric.,
http://www.cnpp.usda.gov/tools/CRC_calculator/
default.aspx (last visited Apr. 23, 2015). Brooks’s $400.00
child support payments cover only a small fraction of this
amount. As Brooks’s scenario demonstrates, permitting a
categorical exclusion of child support payments from
disposable income streamlines the income determination
process without creating a serious risk of a windfall to the
custodial parent. Moreover, even if a double deduction
occasionally results, we agree with the bankruptcy court
below that “Congress likely weighed this as a lesser evil
14                                                         No. 14-2856

than depriving dependent children of the benefit of funds
intended solely for their care.” In re Brooks, 498 B.R. at 863.
    Illinois domestic relations law further illustrates the
propriety of a categorical exclusion of child support
payments under most circumstances. Illinois law sets out
“reasonable and necessary for the support of the child” as
the governing standard by which to determine whether an
award of child support is appropriate. See 750 Ill. Comp.
Stat. 5/505(a) (“[T]he court may order either or both parents
owing a duty of support to a child of the marriage to pay an
amount reasonable and necessary for the support of the
child, without regard to marital misconduct.”). Because this
standard overlaps substantially with the “reasonably
necessary” language of § 1325(b)(2), the bankruptcy court
rationally concluded that “[t]he reasonable necessity inquiry
in section 1325(b)(2)’s parenthetical is, in effect, answered
affirmatively by the Illinois divorce court’s child support
award, issued in accordance with Illinois law.” In re Brooks,
498 B.R. at 863. 6

6  The trustee argues that the child support award in this case is a
particularly unreliable indicator of reasonable necessity because the
amount of the award was mutually agreed upon by Brooks and her ex-
husband—not calculated by a court in the first instance. However, the
Illinois divorce court was not bound by the agreement of the parties. See
Blisset v. Blisset, 526 N.E.2d 125, 128 (Ill. 1988) (“[A]lthough property
disposition agreements between spouses are binding upon the court,
unless unconscionable, in marital dissolution proceedings, the court is
not bound by agreements providing for the support, custody, and
visitation of the children.”). Instead, parties must demonstrate, “to the
satisfaction of the court, that an agreement reached between the parents
is in accord with the best interests of the children.” Id. Further, if the
custodial parent’s financial circumstances improve, the non-custodial
parent may seek a reduction of the award. See 750 Ill. Comp. Stat.
No. 14-2856                                                           15

     However, while the Illinois court’s award of child
support is instructive, it is not necessarily conclusive. Brooks
argues that the Illinois divorce court retained sole authority
to determine whether her $400.00 monthly child support
payments were “reasonably necessary” under the
Bankruptcy Code. In essence, she believes that “once a state
court makes this determination of reasonable and necessary
expenses pursuant to the [Illinois child support] statute[, it]
is quite clear that the federal courts cannot overturn said
decision.” This contention goes too far. That § 1325(b)(2)’s
“reasonably necessary” language should retain some
independent force as a backstop against abuse of the
bankruptcy system is apparent—otherwise, the clause
would be surplusage. If the simple fact of awarding child
support conclusively established that an award was
“reasonably necessary to be expended for such child,” that
qualifying clause would be entirely redundant. Furthermore,
it is important that bankruptcy courts retain the discretion to
engage in an independent reasonable necessity inquiry
because, while Illinois’s standard for awarding child support
is substantially the same as the standard set forth in
§ 1325(b)(2), this may not be the case in all states as each
remains free to establish its own guidelines for calculating
child support obligations. See 42 U.S.C. § 667(a) (requiring
each state to establish guidelines for child support award
amounts within the state).



5/510(a) (noting that a judgment with respect to maintenance or support
“may be modified … upon a showing of a substantial change in
circumstances”). Therefore, it is unlikely that an award of child support
under Illinois law would inaccurately reflect payments “reasonably
necessary to be expended” for the benefit of minor children.
16                                                          No. 14-2856

    As a result, the bankruptcy court properly concluded that
although the Illinois divorce court’s child support award
was entitled to significant weight, it did not deprive the
bankruptcy court of the ability to scrutinize child support
payments to determine whether, in extreme cases, those
payments are so excessive in comparison to acceptable
expenditures that they cannot be deemed “reasonably
necessary.” Such extreme cases, however, are likely to be
rare. And Brooks’s $400.00 monthly child support payments
certainly do not qualify. We therefore hold that, as a general
matter, an above-median debtor may categorically exclude
child support payments from the calculation of her
disposable income under § 1325(b)(2). 7
                             III. Conclusion
   For the foregoing reasons, we AFFIRM the judgment of
the district court.




7 The trustee’s final argument against categorical exclusion of child
support payments is that in other sections of the Bankruptcy Code,
Congress expressly excluded certain categories of income, in their
entirety, from CMI and disposable income calculations. See, e.g., 11 U.S.C.
§ 101(10A)(B) (noting that “current monthly income” “excludes benefits
received under the Social Security Act”). He insists that Congress’s
deliberate choice not to create a similar blanket exclusion of all child
support payments must be given some effect. But this comparison
proves little more than that Congress wanted to preserve some hedge
against abuse—the “reasonably necessary” condition—that bankruptcy
courts could invoke to prevent total exclusion of child support in
extraordinary cases. Ours, however, is not such a case.